Citation Nr: 0114476	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1971 to July 
1973 with an additional 4 months of active service prior to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned Member of the Board at a hearing at the RO in 
November 2000.  

The issue certified to the Board by the RO is entitlement to 
service connection for back disability.  In its rating 
decision dated in April 2000, the RO reopened and denied on 
the merits the veteran's claim back disability that had been 
denied in 1994.  Before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).  
Accordingly, the issue as characterized on the title page of 
this decision more accurately describes the current status of 
the veteran's claim.  


FINDINGS OF FACT

1.  In an uappealed rating decision dated in August 1994, the 
RO denied service connection for back disability.  

2.  Evidence added to the record since the August 1994 rating 
decision bears directly and substantially upon the specific 
matter under consideration regarding service connection for 
back disability and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  


CONCLUSION OF LAW

Evidence received since the August 1994 rating decision is 
new and material; the claim for service connection for back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in August 1994, the RO denied the 
veteran's claim of entitlement to service connection for back 
disability.  The RO found at the time that the veteran's 
then-current back condition, diagnosed as low back syndrome, 
was not related to a condition in service diagnosed as 
lumbosacral strain.  In a letter dated in August 1994, the RO 
notified the veteran of the denial of service connection for 
low back disability and informed him of his appellate rights.  
He did not appeal.  

Evidence of record at the time of the August 1994 rating 
decision included the veteran's service medical records, a 
physical examination report from a private physician dated in 
October 1980, a statement form a private physician dated in 
March 1994 and reports of an August 1994 VA examination and 
X-rays.  

Review of the service medical records shows that the 
veteran's separation examination was conducted in April 1973, 
and at the time his spine was evaluated as normal.  Later 
chronological records of medical care show that in June 1973 
the veteran reported to sick call and stated that the 
previous evening he had injured his back while lifting 
weights at the base gym.  On examination, there was 
tenderness of the paraspinous muscles at L3-L5.  The 
physician prescribed three days of bed rest in quarters.  
After the bed rest, the veteran reported that he still had 
occasional back pain.  The physician returned the veteran to 
duty with a profile.  The diagnosis was lumbosacral strain, 
slowly resolving.  

Also considered by the RO was an examination report dated in 
October 1980 from a physician name G.E. Kaufman.  The 
reported history was that the veteran sustained a low back 
injury when his truck over-turned.  On examination, range of 
motion of the back was approximately 20 percent of normal in  
any direction.  There was moderate paraspinous tenderness.  
There were trigger points centrally in the lumbar area, and 
there was a trigger point between the shoulders.  The 
physician stated that the veteran had chronic and mechanical 
back disorder with psychological overlay.  The diagnoses were 
lumbar disc disease and mechanical low back pain.  

The record also included a statement dated in March 1994 from 
Byron A. Littlefield, D.O., who reported that he had treated 
the veteran since April 1989.  He said the veteran had a 
diagnosis of degenerated disc.  

Also of record was the report of an August 1994 VA 
examination.  The veteran gave a history of having injured 
his low back in service in 1971 while working out in a gym.  
The veteran said that this back discomfort had persisted over 
the years.  He said his low back ached but the pain did not 
radiate to the lower extremities.  On examination there was 
froward bending of lumbar spine to 85 degrees, backward 
extension to 25 degrees with rotation to 40 degrees on the 
left and 45 degrees on the right.  Straight leg raising was 
85 degrees on the left and 75 degrees on the right.  After 
examination and review of X-rays, the diagnosis was history 
of low back syndrome.  The impression in an August 1994 
report of X-rays of the lumbosacral spine was mild 
degenerative changes with anterior spurring at the level from 
L2 through L5 and mild relative narrowing of the space at L5-
S1.  

Evidence added to the record since the August 1994 rating 
decision includes two letters from Dr. Littlefield.  In a 
letter dated in February 2000, he stated that the veteran was 
under his care for chronic low back pain and suffered from 
degenerative disc disease of the lumbar spine at L5-S1 along 
with spondylosis of the entire lumbar spine.  In a letter 
dated in June 2000, Dr. Littlefield added that the veteran 
had been in his care since April 1989 for low back pain.  

Also added to the record was an April 2000 letter from 
William S. Davis, M.D., who stated that the veteran had been 
in his care since January 1995 for depression secondary to 
chronic back and knee pain.  Dr. Davis said the back pain 
stemmed from a back injury the veteran received in the 
military in 1971.  

At a hearing before the undersigned Member of the Board in 
November 2000, the veteran testified the original injury to 
his low back occurred while he was working out in the gym in 
service.  He recalled having been taken off duty for a few 
days and being put on light duty after that.  He testified 
that he had had a painful back throughout the years since 
then.  He also testified that he had lumbar strain from a 
truck accident in 1978.  He said the lumbar strain was the 
same thing he had in military service.  He testified that the 
truck accident made his back worse.  

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000).  Service connection may also be 
granted for arthritis if it becomes manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112(a), (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  

Based on its review of the evidence then of record, the RO, 
in its August 1994 rating decision, denied service connection 
for a low back condition.  The veteran was informed of the 
denial but did not appeal, and the August 1994 determination 
became final.  Generally, a claim that has been denied in a 
final rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has pointed out that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince VA to 
alter its previous decision could be material if that 
evidence contributed to "a more complete picture of the 
circumstances regarding the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision." See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Federal Circuit noted that "any 
interpretive doubt must be resolved in the veteran's favor" 
and that "the regulation imposes a lower burden to reopen 
than the Colvin test." Hodge at 1361, n. 1.  (Under the 
Colvin test, to justify reopening a claim on the basis of new 
and material evidence, it was necessary that there be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).)  

Although the February 2000 and June 2000 statements from Dr. 
Littlefield are cumulative of his earlier statement in March 
1994, the statement from Dr. Davis is new as is the veteran's 
June 1997 hearing testimony.  At the hearing, the veteran 
testified that his low back pain has persisted since service 
although it was made worse by a truck accident in 1978 and 
Dr. Davis stated that the veteran's current back pain stems 
from his back injury in service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin.  It bears directly and 
substantially upon the specific matter under consideration 
and in the Board's judgment is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  Under 
the circumstances, the Board concludes that new and material 
evidence has been submitted, and the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for low back disability is reopened.  


REMAND

Having determined that the veteran's claim for service 
connection for low back disability has been reopened, the 
merits of the claim must be evaluated in light of all the 
evidence, both new and old.  See Manio at 146.  However, 
prior to doing this, it is the Board's judgment that 
additional development, including a VA examination and 
medical opinion, would facilitate its decision on this claim.  

During the pendency of the veteran's appeal, but after the 
claim was last considered by the RO, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's case.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim for 
service connection for low back 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of any 
medical records identified by the 
veteran.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should inform the 
veteran and his representative of this 
and request them to submit any records 
they can obtain or currently have in 
their possession.  The veteran should 
also be provided the opportunity to 
submit any other evidence in support of 
his claim.  

3.  Then, the RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and extent of any 
current low back disability.  Any and all 
studies deemed necessary by the examiner 
should be accomplished.  The physician 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current low back disability may 
be attributed to the veteran's low back 
injury in service.  The claims file must 
be made available for the examiner's 
review, and the examination report must 
reflect that the examiner reviewed the 
claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  Then, the RO should undertake 
any other action required to comply with 
the notice and duty to assist provisions 
of the VCAA.  

5.  The RO should then readjudicate the 
claim of entitlement to service 
connection for low back disability based 
on a de novo review of the record.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



